Citation Nr: 0840895	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  08-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and for tinnitus.  The veteran filed a notice of disagreement 
(NOD) in March 2007, and the RO issued a statement of the 
case (SOC) in February 2008.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2008 in which he indicated that he was only 
appealing the denial of service connection for bilateral 
hearing loss.  

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  At that time, the 
undersigned clarified that the veteran's intent was to 
continue the appeal of the claims for service connection for 
bilateral hearing loss and for tinnitus.  As such, both 
issues remain on appeal.  Additionally, during the hearing, 
the undersigned granted a 30-day abeyance period for the 
submission of additional evidence.  To date, no additional 
evidence has been received.

The Board's decision on the claim for service connection for 
bilateral hearing loss is set forth below.  The claim for 
service connection for tinnitus is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

2.  While in service, the veteran likely had  noise exposure 
while serving as a weapons mechanic on the flight line.

3.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and 
competent evidence indicates that the veteran's current 
bilateral hearing loss is related to noise exposure in 
service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran asserts that his current bilateral hearing loss 
is the result of in-service noise exposure while performing 
his duties as a weapons mechanic on the flight line.  He 
contends that he was exposed to "toxic" noise exposure from 
the jet aircraft engines and from test firing of machine guns 
on the jet aircrafts, without any hearing protection.  The 
veteran denies any significant noise exposure after service, 
indicating he worked in sales and marketing after discharge 
with no noise exposure.  

Service treatment records (STRs) reflect no complaints or 
findings of hearing loss. On separation examination in 
February 1957, the results of whispered voice testing were 
15/15.  Although the veteran was not specifically diagnosed 
with hearing loss of either ear during service, the Board 
notes that the absence of in-service evidence of hearing loss 
is not fatal to the claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above), 
and a medically sound basis for attributing such disability 
to service, may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In May 2006, the RO received a letter from S. L. S. 
Rickelmann, Au.D., indicating that the veteran was seen for 
an audiological evaluation in April 2006.  At that time, 
audiometric testing revealed a mild sloping to severe-
profound sensorineural hearing loss and decreased speech 
discrimination.  Dr. Rickelmann also noted that the veteran 
had tinnitus.  In considering the veteran's reported history 
of noise exposure while carrying out his duties as a weapons 
mechanic on jet aircraft during his service in the Air Force, 
Dr. Rickelmann concluded that she was certain the veteran's 
exposure to excessively loud noises, which she noted had been 
proven to be most harmful, caused acoustical damage and led 
to the veteran's impaired hearing loss and decreased speech 
discrimination.  

The veteran was afforded a VA audiology evaluation in August 
2006.  At that time audiometric testing revealed that pure 
tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
75
75
LEFT
30
40
70
80
80

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss that was mild to severe, bilaterally.  The Board 
points out that these audiometric testing results clearly 
establish a hearing loss disability in each ear as defined in 
38 C.F.R. § 3.385. 

The VA audiologist noted that the veteran served in the Air 
Force and worked as a weapons mechanic.  The veteran reported 
he was exposed to bombers and jets on the flight line with no 
hearing protection.  After service, the veteran worked in 
sales and had no noise exposure.  The veteran reported no 
recreational noise exposure; however, the examiner reported 
that during general conversation the veteran mentioned he 
duck hunts.  The VA audiologist commented a few times that 
the veteran's military record was negative for evidence that 
hearing loss occurred during service.  She also noted that 
there was no indication by the veteran during his discharge 
physical examination that he suffered auditory injuries.  

The August 2006 VA audiologist furthered that normal findings 
on whispered voice tests can not be considered evidence of 
normal hearing since these tests are subjective and 
insensitive to high frequency hearing loss.  Additionally, 
she indicates that contributions to the veteran's current 
hearing threshold levels by occupational, recreation noise 
exposure or aging could not be determined.  However, the VA 
audiologist did not provide an etiological opinion as to 
whether the veteran's bilateral hearing loss was related to 
noise exposure during service.

While the veteran's STRs do not document the occurrence of, 
or treatment for, any specific incidence of acoustic trauma 
or hearing loss, the Board notes that the veteran's Form DD-
214 confirms that he served as a weapons mechanic with the 
Air Force.  Considering the circumstances of the veteran's 
service, he was likely exposed to some, and possibly 
significant, noise exposure in service from working around 
jet engines.   In addition, the veteran is competent to 
assert the occurrence of in-service injury.  See, e.g.,  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
Board accepts the veteran's assertions of in-service noise 
exposure as credible, and consistent with the circumstances 
of service.  See .38 U.S.C.A. § 1151.

Accordingly, the remaining question is whether the veteran's 
current bilateral hearing loss is medically related to his 
noise exposure during military service.

In this regard, the only opinion to directly address the 
etiology of the veteran's current bilateral hearing loss is 
the favorable nexus opinion provided by Dr. Rickelmann.  
Although Dr. Rickelmann relied, in part, on the service 
history provided by the veteran, such reliance only warrants 
the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).  As Dr. Rickelmann's opinion was based on 
audiological testing of the veteran and consideration of his 
reported medical history and assertions, the Board finds it 
probative of the medical nexus question.  Significantly, 
there is no contrary medical opinion evidence of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for bilateral hearing 
loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection for  tinnitus is warranted.

During the September 2008 hearing, the veteran testified that 
he first had problems with his hearing, which began with 
ringing in his ears, about forty years ago.  He furthered 
that for decades he sought bi-yearly treatment for excessive 
wax build up in his ears, but he never went for treatment 
specific for ringing in his ears.  The veteran indicated that 
he believed his tinnitus was related to his in-service duties 
on the flight line that he performed without hearing 
protection.

As noted above, the veteran's Form DD-214, reflects that he 
served with the Air Force and his MOS was a weapons mechanic, 
and the Board accepts as credible the veteran's assertions of 
in-service noise exposure.

The Board notes that although the veteran submitted a letter 
in May 2006 from Dr. Rickelmann noting that the veteran has 
tinnitus, she did not provide an opinion or any indication 
that his current tinnitus was related to acoustical trauma in 
service, or was otherwise related to service.   The favorable 
opinion she did provide, as noted above, was specific to a 
relationship only between the veteran's current bilateral 
hearing loss and service. 

Additionally, as noted above, while the veteran was afforded 
a VA audiological evaluation in October 2006, in part, to 
obtain a nexus opinion pertaining to his current tinnitus, 
the VA audiologist (a non-physician) merely commented on the 
general etiology of tinnitus and failed to respond to the 
RO's specific request to provide an opinion whether it was as 
likely as not that the veteran's tinnitus was due to acoustic 
trauma while on active service. 

Once VA undertakes the effort to provide an examination when 
developing a claim for service connection, even if not 
statutorily obligated to do so, it must provide an adequate 
one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").

Therefore, given the above-described evidence, and the 
deficiencies in that evidence, as noted, the Board finds that 
further VA examination and medical opinion as to the 
relationship, if any, between current tinnitus and service - 
is needed to resolve this claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § .3.159.

Hence, the RO should arrange for the veteran to undergo 
examination, by an ear, nose and throat (ENT) physician, at a 
VA medical facility. The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the original claim for service 
connection for tinnitus.  See 38 C.F.R. § 3.655.   Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for tinnitus.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for tinnitus.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an ENT 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.
All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should indicate whether the 
veteran currently suffers from tinnitus, 
and if so, the examiner should provide an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
in-service noise exposure.  Consistent 
with the governing legal authority, the 
examiner should not base his or her 
opinion solely on the absence of tinnitus 
at separation from service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for tinnitus in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


